UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1188


In re: JIMMY LEE ALLRED,

                    Petitioner.



               On Petition for Writ of Mandamus. (2:94-cr-00175-WO-1)


Submitted: June 14, 2018                                          Decided: June 18, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmy Lee Allred, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jimmy Lee Allred petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket

reveals that the district court granted his motion on April 24, 2018, and scheduled a

resentencing hearing for June 13. Accordingly, because the district court has recently

decided Allred’s case, we deny the mandamus petition as moot. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2